Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is made as of March 10, 2008, among Syniverse
Technologies, Inc., a Delaware corporation (the “ Company”), Syniverse Holdings,
Inc., a Delaware corporation (“ Parent “), and Alfredo T. De Cardenas
(“Executive”).

WHEREAS, the services of Executive and his managerial and professional
experience are of value to the Company; and

WHEREAS the Company desires to employ Executive as its Executive Vice President,
North America upon the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement. The effective date of this Agreement shall be March 31, 2008 (the
“Effective Date”). The term of Executive’s employment under this Agreement (the
“Employment Period”) shall end upon the termination of Executive’s employment
with the Company in accordance with the terms hereof.

2. Position and Duties.

(a) During the Employment Period, Executive shall serve as an Executive Vice
President, North America and shall have the normal duties, responsibilities,
functions and authority of such position, subject to the power and authority of
the Company’s Board of Directors (the “ Board “) and the Company’s Chief
Executive Officer and President to expand or limit such duties,
responsibilities, functions and authority and the power and authority of the
Board to overrule actions of officers of the Company; provided that such
permitted limitations may, nevertheless, constitute “Good Reason” under
Section 8 . During the Employment Period, Executive shall render services to the
Company and its Affiliates which are consistent with Executive’s position as the
Board may from time to time direct.

(b) During the Employment Period, Executive shall report to the Chief Executive
Officer and President of the Company and shall devote his best efforts and his
full business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company and its Affiliates. Executive shall perform his duties,
responsibilities and functions to the Company and its Affiliates hereunder to
the best of his abilities in a diligent, trustworthy,

 

1



--------------------------------------------------------------------------------

professional and efficient manner and shall comply with the Company’s and its
Affiliates’ policies and procedures in all material respects. In performing his
duties and exercising his authority under the Agreement, Executive shall help
develop, support and implement the business and strategic plans approved from
time to time by the Board. During the Employment Period, Executive shall not
accept other employment, serve as an officer or director of, or otherwise
perform services for compensation for, any other entity without the prior
written consent of the Board. The Company and Executive agree that Executive’s
principal location of employment with the Company shall be at the Company’s
headquarters in Tampa, Florida and Executive agrees to use best efforts to
establish primary residence in the Tampa, Florida area within six (6) months
following the Effective Date.

3. Compensation and Benefits.

(a) During the Employment Period, Executive’s base salary shall be Three Hundred
and Fifty Thousand Dollars ($350,000) per annum (as adjusted from time to time
as provided below, the “ Base Salary “), which salary shall be payable by the
Company in regular installments in accordance with the Company’s general payroll
practices (in effect from time to time). The Compensation Committee of the Board
of Directors of Parent (the “ Compensation Committee “) shall review the Base
Salary each year during the Term hereof, and Executive may receive increases in
his Base Salary from time to time, based upon his performance, subject to
approval of the Compensation Committee. In addition, during the Employment
Period, Executive shall be entitled to participate in the Company’s employee
benefit programs for which other senior executive employees of the Company are
generally eligible. The Company reserves the right to cancel or change the
benefit plans and programs it offers to its employees at any time.

(b) In addition to Base Salary, Executive will have an opportunity to earn a
cash bonus each year, commencing with calendar year 2008, as determined by the
Compensation Committee, with a target annual bonus equal to sixty percent
(60%) of Executive’s Base Salary (the “Target Bonus”) based upon the achievement
with respect to any calendar year of performance objectives as approved by the
Compensation Committee (the “Target Bonus Objectives”). The Target Bonus
Objectives will be financial and may include other objective targets that the
Compensation Committee reasonably believes are reasonably attainable at the time
that they are set. Such bonus amounts, if any, shall be payable within 100 days
following the end of each calendar year at such time as other executive officer
bonuses are paid and, except as otherwise provided in Section 4 , so long as
Executive was in the employ of the Company on December 31 of the calendar year
on which the Target Bonus is based. Executive’s bonus eligibility for 2008 will
be for the full calendar year.

(c) Subject to the approval of the Board of Directors and consistent with the
Syniverse Holdings, Inc. 2006 Long-Term Equity Incentive Plan (the “ Plan “),
and on each subsequent anniversary of the Effective Date, so long as Executive
remains in the employ of the Company on each such date (each, an “Issuance Date
“), up to and

 

2



--------------------------------------------------------------------------------

including the fourth anniversary of the Effective Date, Executive shall be
granted a nonqualified option under the Plan (the “Options”) to purchase 40,000
shares of Syniverse Holdings, Inc. common stock, par value $.001 per share (the
“Common Stock”), resulting in grants of Options to purchase a total of 200,000
shares of Common Stock. The per share exercise price shall be the closing price
of the Common Stock on the applicable Issuance Date and, each Option shall vest,
subject to Executive’s continued employment on the applicable vesting dates, in
three equal annual installments of 33 1/3% commencing on the first anniversary
of the Effective Date. Each Option will have a term of ten (10) years, subject
(except as otherwise provided in or pursuant to Sections 4(b), 4(d) or 4(e) ) to
earlier expiration in the event of the termination of Executive’s employment.

(d) Subject to the approval of the Board of Directors, Executive shall be
granted a one-time restricted stock award (the “Restricted Stock Grant”) of
40,000 shares of Common Stock. Except as otherwise provided in or pursuant to
Sections 4(b), 4(d) or 4(e) , the Restricted Stock Grant shall vest in five
equal annual installments (i.e., 20% of the shares subject to the award) on each
of the first, second, third, fourth and fifth anniversary of the Effective Date,
so that the Restricted Stock Grant will be fully vested and exercisable five
(5) years from the Effective Date, subject (except as otherwise provided in or
pursuant to Sections 4(b), 4(d) or 4(e) ) to Executive’s continued employment
with the Company on the relevant vesting dates. No right to any restricted stock
shares subject to the award received by the Executive shall be earned or accrued
except at such times and to such extent as vesting of such respective shares
occurs pursuant to the terms of this Agreement. Subject to the terms of this
Agreement, the shares subject to the Restricted Stock Grant shall be evidenced
by the Company’s standard form of restricted stock agreement.

(e) Upon the consummation of a Sale of the Company, all Options and shares of
Common Stock subject to the Restricted Stock Grant that have not yet become
vested shall automatically (and without any further action required on
Executive’s part or the part of Parent or the Company) become vested at the time
of such event, if as of the date of such event, Executive is employed by the
Company; provided that in the event that Executive’s employment is terminated
without Cause or Executive resigns with Good Reason within 180 days prior to the
date of such event, all Options and shares of Common Stock subject to the
Restricted Stock Grant that have not yet become vested shall automatically (and
without any further action required on Executive’s part or the part of Parent or
the Company) become vested at the time of such event.

(f) The Company shall reimburse Executive for all reasonable business expenses
incurred by him in the course of performing his duties and responsibilities
under this Agreement which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the Company’s requirements with respect to reporting and
documentation of such expenses.

(g) On request by the executive and as soon as reasonably practicable following
the Effective Date, Executive will receive a one-time lump-sum bonus payment in
the gross

 

3



--------------------------------------------------------------------------------

amount of $200,000, payable in accordance with the Company’s customary payroll
practice, as compensation or reimbursement for all moving, transition and
relocation expenses. In the event Executive voluntarily resigns without Good
Reason within two years following the Effective Date of this Agreement,
Executive will reimburse Syniverse Technologies, Inc., on a prorated basis less
any taxes Executive paid in connection with his receipt of the within bonus.

(h) The Company shall reimburse Executive for all reasonable temporary living
expenses for up to three months, subject to the Company’s requirements with
respect to reporting and documentation of such expenses.

(i) All amounts payable to Executive as compensation hereunder, including,
without limitation, the Options and the Restricted Stock Grant, shall be subject
to all required and customary withholding by the Company as provided in
Section 18 herein.

4. Termination.

(a) Executive’s employment with the Company may be terminated for Cause at any
time by the Company provided that no termination for Cause shall be treated as
such until the 15th day following the date on which the Company has provided
notice to Executive of the Board’s decision to terminate Executive for Cause
(such notice to include reasons for the Board’s decision) and within such 15-day
period Executive is provided a reasonable opportunity to address the Board;
provided further that the Company reserves the right to require that Executive
not report to work or otherwise perform any duties during such 15-day period. .
Upon such a termination, the Company shall have no obligation to Executive other
than the payment of Executive’s earned and unpaid compensation to the effective
date of such termination and as provided in Section 4(f).

(b) If during the Employment Period, Executive shall become ill, mentally or
physically disabled, or otherwise incapacitated so as to be unable regularly to
perform the duties of his position for a period in excess of twelve (12) weeks
(“Permanent Disability “), then the Company shall have the right to replace the
Executive. If the Executive maintains the Permanent Disability for a period
exceeding twenty-six weeks then the Company shall have the right to terminate
Executive’s employment with the Company upon written notice to Executive. In the
event of Executive’s death or in the event the Company terminates Executive’s
employment as a result of his Permanent Disability, Executive or Executive’s
estate shall be entitled to the benefits that he would have been entitled to
receive if Executive’s employment had been terminated by the Company without
Cause pursuant to Section 4(d) (subject to the provisos and conditions set forth
therein); provided , however , that, except as provided in Sections 4(d) and
(f) , the Company shall have no other obligation to Executive or Executive’s
estate pursuant to this Agreement in the event of Executive’s death or in the
event that Executive’s employment with the Company is terminated as a result of
his Permanent Disability.

(c) Executive may voluntarily resign from his employment with the Company
without Good Reason, provided that Executive shall provide the Company with
thirty

 

4



--------------------------------------------------------------------------------

(30) days advance written notice (which notice requirement may be waived, in
whole or in part, by the Company in its sole discretion) of his intent to
terminate. Upon such a termination, the Company shall have no obligation other
than the payment of Executive’s earned but unpaid compensation to the effective
date of such termination and as provided in Section 4(f) .

(d) Executive’s employment with the Company may be terminated at any time by the
Company without Cause. If the Company terminates Executive’s employment without
Cause, the Company shall have the following obligations to Executive (but
excluding any other obligation, except as provided in Section 4(f), to Executive
pursuant to this Agreement):

(i) The continuation of his Base Salary, as severance, (subject to the Executive
signing a release document in a form substantially similar in all material
aspects to the Form Release attached hereto) payable in accordance with the
Company’s general payroll practices (in effect from time to time) for a period
commencing on the date of termination and ending 12 (twelve) months from the
date of termination (the “Severance Period”);

(ii) Executive shall be entitled to receive any unpaid Bonus, if any, for the
previous fiscal year and a pro-rated bonus, if any, for the then current fiscal
year, such amounts to be payable at such times as they would be payable if
Executive’s employment had not been terminated; provided , however , that the
continuation of such salary and benefits shall cease on the occurrence of any
circumstance or event that would constitute Cause under Section 8 (including any
material breach of the covenants contained in Section 5 or Section 6 below;
provided further , that Executive’s eligibility to participate in the Welfare
Plans shall cease at such time as Executive is offered comparable coverage with
a subsequent employer;

(iii) If Executive makes a timely election for COBRA with respect to the health,
medical, and dental plans provided to Executive at the time of such termination
(the “Welfare Plans”), the Company shall pay that portion of the COBRA premium
that the Company pays for other senior executive employees with the same
coverage for the shorter of (A) twelve (12) months and (B) the period that
Executive is eligible for COBRA;

(e) Executive’s employment with the Company may be terminated by Executive for
Good Reason on thirty (30) days advance written notice to the Company, which
notice shall detail the specific basis for such termination. The Company shall
be given the opportunity to cure the basis for such termination within such
thirty (30) day period. If Executive terminates his employment under this
Section 4(e), Executive shall be entitled to receive the same benefits as if his
employment had been terminated by the Company without Cause under Section 4(d)
(subject to the provisos and conditions set forth therein).

(f) Executive acknowledges that any payments and benefits under this Section 4
resulting from a termination of Executive’s employment with the Company are in
lieu of

 

5



--------------------------------------------------------------------------------

any and all claims that Executive may have against the Company and its
Affiliates (other than (i) benefits under the Company’s employee benefit plans,
including the Plan, that by their terms survive termination of employment,
(ii) benefits under the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended, (iii) rights with respect to un-reimbursed business expenses, if
any, pursuant to Section 3(e) and (iv) rights to indemnification under certain
indemnification arrangements for officers of the Company, and represent
liquidated damages (and not a penalty). The Company may require that the
Executive execute and not revoke a release of claims in a form substantially
similar in all material aspects to the Form Release attached hereto as a
condition to Executive’s receipt of such payments. The Company acknowledges that
no such payment shall be reduced by any amount Executive may earn or receive
from employment or other source after the Separation and that Executive shall
have no obligation to seek other employment or otherwise to mitigate the
Company’s payment obligations.

5. Confidential Information.

(a) Obligation to Maintain Confidentiality. Executive acknowledges that the
information and data obtained by him during the course of his performance under
this Agreement concerning the business and affairs of the Company, Parent and
their respective Subsidiaries and Affiliates, including information concerning
acquisition opportunities in or reasonably related to the Company’s and Parent’s
and their respective Subsidiaries’ business or industry of which Executive
becomes aware during the Employment Period (collectively, “ Confidential
Information “), are the property of the Company, Parent or such Subsidiaries and
Affiliates. Therefore, Executive agrees that he will not disclose to any
unauthorized Person or use for his own account any Confidential Information
without the Board’s prior written consent. Executive agrees that upon Company’s
request, he shall deliver to the Company at a Separation, or at any other time
the Company may request in writing, all memoranda, notes, plans, records,
reports and other documents (and copies thereof) relating to the business of the
Company, Parent and their respective Subsidiaries and Affiliates (including,
without limitation, all acquisition prospects, lists and contact information)
which he may then possess or have under his control. Notwithstanding the
foregoing, the restrictions contained herein shall not apply to any Confidential
Information which Executive can demonstrate by written record (i) was or becomes
available to the public, otherwise than by breach of this Agreement, or (ii) is
lawfully made available to Executive by an independent third party; or (iii) is
already in Executive’s possession at the time of initial receipt from Company;
or (iv) is required by law, regulation, rule, act, or order of any governmental
authority or agency to be disclosed by Executive; provided, however, that
Executive shall give Company sufficient advance written notice to permit it to
seek a protective order or other similar order with respect to the Confidential
Information.

(b) Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports, and all similar or related information (whether or
not patentable) that relate to the Company’s, Parent’s or any of their
respective Subsidiaries’ or Affiliates’ actual or anticipated business, research
and development, or existing or future products or

 

6



--------------------------------------------------------------------------------

services and that are conceived, developed, contributed to, made, or reduced to
practice by Executive (either solely or jointly with others) while employed by
the Company, Parent or any of their respective Subsidiaries or Affiliates
(including any of the foregoing that constitutes any proprietary information or
records) (“ Work Product “) belong to the Company, Parent or such Subsidiary or
Affiliate and Executive hereby assigns, and agrees to assign, all of the above
Work Product to the Company, Parent or to such Subsidiary or Affiliate. Any
copyrightable work prepared in whole or in part by Executive in the course of
his work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and the Company, Parent or such Subsidiary or
Affiliate shall own all rights therein. To the extent that any such
copyrightable work is not a “work made for hire,” Executive hereby assigns and
agrees to assign to the Company, Parent or such Subsidiary or Affiliate all
right, title, and interest, including without limitation, copyright in and to
such copyrightable work. Executive shall promptly disclose such Work Product and
copyrightable work to the Board and perform all actions reasonably requested by
the Board (whether during or after the Employment Period) to establish and
confirm the Company’s, Parent’s or such Subsidiary’s or Affiliate’s ownership
(including, without limitation, assignments, consents, powers of attorney, and
other instruments).

(c) Third Party Information. Executive understands that the Company, Parent and
their respective Subsidiaries and Affiliates will receive from third parties
confidential or proprietary information (“ Third Party Information “) subject to
a duty on the Company’s, Parent’s and their respective Subsidiaries’ and
Affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes. During the Employment Period and
thereafter for whatever period of time said duty is owed to such third parties,
and without in any way limiting the provisions of Section 5(a) above, Executive
will hold Third Party Information in the strictest confidence and will not
disclose to anyone (other than personnel of the Company, Parent or their
respective Subsidiaries or Affiliates who need to know such information in
connection with their work for the Company, Parent or their respective
Subsidiaries or Affiliates) or use, except in connection with his work for the
Company, Parent or their respective Subsidiaries or Affiliates, Third Party
Information unless expressly authorized by a member of the Board in writing or
required by applicable law or by judicial, legislative or regulatory process.

(d) Use of Information of Prior Employers. During the Employment Period,
Executive will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employers or any other Person to whom
Executive has an obligation of confidentiality, and will not bring onto the
premises of the Company, Parent or any of their respective Subsidiaries or
Affiliates any unpublished documents or any property belonging to any former
employer or any other Person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or Person.
Executive will use in the performance of his duties only information which is
(i) generally known and used by Persons with training and experience comparable
to Executive’s and that is (x) common knowledge in the industry or (y) is
otherwise legally in the public domain, (ii) is otherwise provided or developed
by the Company, Parent or any of their respective Subsidiaries or Affiliates or
(iii) in the case of materials, property

 

7



--------------------------------------------------------------------------------

or information belonging to any former employer or other Person to whom
Executive has an obligation of confidentiality, approved for such use in writing
by such former employer or Person.

6. Non-Compete, Non-Solicitation. Executive acknowledges that in the course of
his employment with the Company he will become familiar with the Company’s,
Parent’s and their respective Subsidiaries’ trade secrets and with other
confidential information concerning the Company, Parent and such Subsidiaries
and that his services will be of special, unique and extraordinary value to the
Company and Parent and such Subsidiaries. Therefore, Executive agrees that:

(a) Non-competition. During the Employment Period and (i) in the event of a
termination of Executive’s employment by the Company without Cause or the
Executive for Good Reason, the “Severance Period” or (ii) in the event of a
termination of Executive’s employment for any other reason, for a period of two
years thereafter (collectively, the “ Non-compete Period “), he shall not,
anywhere in the world, directly or indirectly own, manage, control, participate
in, consult with, render services for, or in any manner engage in (A) any
business relating to the provision of interoperability solutions, clearing and
settlement services, software and network services and related services to
telecommunications companies and other third parties, (B) any other type of
business in which the Company or one of its Affiliates is also engaged, or plans
to be engaged, so long as Executive is involved in such business or planned
business on behalf of the Company or one of its Affiliates, or (C) any business
in which the Company, Parent or any of their respective Subsidiaries has
entertained discussions or has requested and received information relating to
the acquisition of such business by the Company, Parent or their respective
Subsidiaries during the six-month period immediately prior to the Separation;
provided , however, that the Executive may own up to 2% of any class of an
issuer’s publicly traded securities.

(b) Non-solicitation. During the Non-compete Period, Executive shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee of the Company, Parent or their respective Subsidiaries to leave
the employ of the Company, Parent or such Subsidiary, or in any way interfere
with the relationship between the Company, Parent and any of their respective
Subsidiaries and any employee thereof, (ii) hire any person who was an employee
of the Company, Parent or any of their respective Subsidiaries within one year
prior to the time such employee was hired by Executive, (iii) induce or attempt
to induce any customer, supplier, licensee or other business relation of the
Company, Parent or any of their respective Subsidiaries to cease doing business
with the Company, Parent or such Subsidiary or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Company and any Subsidiary or (iv) directly or indirectly acquire or
attempt to acquire an interest in any business relating to the business of the
Company, Parent or any of their respective Subsidiaries and with which the
Company, Parent and any of their respective Subsidiaries has, in the two-year
period immediately preceding a Separation, entertained discussions or has
requested and received information relating to the acquisition of such business
by the Company, Parent or any of their respective Subsidiaries. Notwithstanding
the provisions hereof, Executive may own up to 2% of any class of an issuer’s
publicly traded securities.

 

8



--------------------------------------------------------------------------------

(c) Non-disparagement. Executive and Company agree that at no time during
Executive’s employment by the Company and for a period of two years thereafter,
shall either party make, or cause or assist any other person to make, any
statement or other communication to any third party which impugns or attacks, or
is otherwise critical of, in any material respect, the reputation, business or
character of the other party, and in the case of the Company any of its
Affiliates or all of their respective directors, officers or employees; provided
that neither party shall be required to make any untruthful statement or to
violate any law.

(d) Extension of Non-compete Period. The Non-compete Period shall be extended by
the length of any period during which Executive is in breach of the terms of
this Section 6.

(e) Enforcement. If, at the time of enforcement of Section 5 or this Section 6,
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive’s services are
unique and because Executive has access to confidential information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, the Company, Parent, their respective Subsidiaries or Affiliates or
their successors or assigns may, in addition to other rights and remedies
existing in their favor, apply to any court of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce, or
prevent any violations of, the provisions hereof (without posting a bond or
other security).

(f) Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 6 are in consideration of: (i) employment with the Company,
(ii) the issuance of the Options and the Restricted Stock Grant by Parent and
(iii) additional good and valuable consideration as set forth in this Agreement.
In addition, Executive agrees and acknowledges that the restrictions contained
in Section 5 and this Section 6 do not preclude Executive from earning a
livelihood, nor do they unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive acknowledges (i) that the business of
the Company, Parent and their respective Subsidiaries will be international in
scope and without geographical limitation, (ii) notwithstanding the state of
incorporation or principal office of the Company, Parent or any of their
respective Subsidiaries, or any of their respective executives or employees
(including the Executive), it is expected that the Company and Parent will have
business activities and have valuable business relationships within its industry
throughout the world, and (iii) as part of his responsibilities, Executive will
be traveling in furtherance of Parent’s business and its relationships.
Executive agrees and acknowledges that the potential harm to the

 

9



--------------------------------------------------------------------------------

Company and Parent and their respective Subsidiaries of the non-enforcement of
Section 5 and this Section 6 outweighs any potential harm to Executive of its
enforcement by injunction or otherwise. Executive acknowledges that he has
carefully read this Agreement and has given careful consideration to the
restraints imposed upon Executive by this Agreement, and is in full accord as to
their necessity for the reasonable and proper protection of confidential and
proprietary information of the Company and Parent now existing or to be
developed in the future. Executive expressly acknowledges and agrees that each
and every restraint imposed by this Agreement is reasonable with respect to
subject matter, time period and geographical area.

7. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which he is bound, (ii) Executive is not a party to or bound by
any other employment agreement, non-compete agreement or confidentiality
agreement with any other person or entity and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he has had the opportunity to
consult with independent legal counsel regarding his rights and obligations
under this Agreement and that he fully understands the terms and conditions
contained herein.

8. Definitions.

“Affiliate” means, (i) with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person, and (ii) with respect to any Investor, any general or limited
partner of such Investor, any employee or owner of any such partner, or any
other Person controlling, controlled by or under common control with such
Investor; provided that, with respect to the Company and Parent, “Affiliate”
shall not include the Investors or any Person who would not be an Affiliate of
the Company or Parent but for such Person’s relationship to an Investor.

“Cause” shall mean (i) your material breach of any of the terms, covenants,
representations or warranties contained in this Agreement which is not remedied
within thirty (30) days of written notice thereof; (ii) your willful misconduct
or gross negligence in the performance of his duties hereunder; (iii) your
conviction of, or nolo contendere plea to, a felony or other crime involving
moral turpitude; (iv) your commission of an act of fraud, theft, or embezzlement
against the Company or any of its affiliates or commission of an act (or acts)
of personal dishonesty relevant to your duties and responsibilities; or (v) your
willful breach of duty or habitual neglect of duty, or refusal to comply with
any reasonable or proper direction given by or on behalf of the Company.

 

10



--------------------------------------------------------------------------------

“Good Reason” means without the Executive’s prior written consent, (i) requiring
Executive to relocate his office outside of the Company’s headquarters or
outside of a 50-mile radius from Tampa, Florida (it being understood that
Executive shall be required to travel to the extent necessary to meet the needs
of the Company and its business); (ii) Executive is assigned duties which, in
the aggregate, represent a material diminution in Executive’s title, authority
or responsibilities as described by Section 2(a) ; (iii) the Company reduces the
Base Salary as in effect on the date hereof or as the same may be increased from
time to time; (iv) any material reduction, in the aggregate, of the benefits
provided to Executive pursuant to Section 3 , other than in connection with a
reduction in benefits generally applicable to senior executives of the Company.

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

“Public Offering” means the sale in an underwritten public offering registered
under the Securities Act of 1933, as amended, of equity securities of the
Company or Parent or a corporate successor to the Company.

“Sale of the Company” means any transaction or series of transactions pursuant
to which any Person or group of related Persons other than the Investors or
their Affiliates in the aggregate acquire(s) (i) beneficial ownership (within
the meaning of Rule 13d-3 under the Securities Exchange Act) of equity
securities of the Company or Parent possessing the voting power (other than
voting rights accruing only in the event of a default, breach or event of
noncompliance that has not yet occurred) to elect a majority of the Board or of
the board of directors of Parent (whether by merger, consolidation,
reorganization, combination, sale or transfer of the Company’s or Parent’s
equity, security holder or voting agreement, proxy, power of attorney or
otherwise) or (ii) all or substantially all of the Company’s or Parent’s assets
determined on a consolidated basis; provided that a Public Offering shall not
constitute a Sale of the Company.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership,

 

11



--------------------------------------------------------------------------------

association, or other business entity. For purposes hereof, references to a “
Subsidiary “ of any Person shall be given effect only at such times that such
Person has one or more Subsidiaries, and, unless otherwise indicated, the term “
Subsidiary “ refers to a Subsidiary of the Company.

9. Survival. Sections 4 through 23, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.

10. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

Notices to Executive:

To the address specified in the personnel files of the Company

Notices to the Company:

Syniverse Technologies, Inc.

8125 Highwoods Palm Way

Tampa, Florida 33647

Attention: General Counsel

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

11. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

12. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

13. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

12



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

15. Successors and Assigns; No Third Party Beneficiaries. This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive,
the Company and their respective heirs, successors and assigns, except that
Executive may not assign his rights or delegate his duties or obligations
hereunder without the prior written consent of the Company. This Agreement shall
not confer any rights or remedies upon any person other than the Executive, the
Company, Parent, the Company’s Affiliates and their respective heirs, successors
and permitted assigns.

16. Choice of Law. ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS AND
SCHEDULES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF FLORIDA OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE.

17. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board), Parent and Executive, and no course of conduct or course of dealing or
failure or delay by any party hereto in enforcing or exercising any of the
provisions of this Agreement (including, without limitation, the Company’s right
to terminate the Employment Period for Cause) shall affect the validity, binding
effect or enforceability of this Agreement or be deemed to be an implied waiver
of any provision of this Agreement.

18. Indemnification and Reimbursement of Payments on Behalf of Executive. The
Company and its Affiliates shall be entitled to deduct or withhold from any
amounts owing from the Company or any of its Affiliates to Executive any
federal, state, local or foreign withholding taxes, excise tax, or employment
taxes (“ Taxes “) imposed with respect to Executive’s compensation or other
payments from the Company or any of its Affiliates or Executive’s ownership
interest in the Company (including, without limitation, wages, bonuses,
dividends, the receipt or exercise of equity options and/or the receipt or
vesting of restricted equity). In the event the Company or any of its Affiliates
does not make such deductions or withholdings, at the direction of the
Executive, Executive shall indemnify the Company and its Affiliates for any
amounts paid with respect to any such Taxes, together with any interest,
penalties and related expenses thereto.

19. Consent to Jurisdiction. Each of the parties irrevocably submits to the
non-exclusive jurisdiction of the United States District Court for the Middle
District of

 

13



--------------------------------------------------------------------------------

Florida, Tampa Division located in Tampa, Florida, for the purposes of any suit,
action or other proceeding arising out of this Agreement, any related agreement
or any transaction contemplated hereby or thereby. Each of the parties hereto
further agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth above shall be
effective service of process for any action, suit or proceeding in such court
with respect to any matters to which it has submitted to jurisdiction in this
Section 19 . Each of the parties hereto irrevocably and unconditionally waives
any objection to the laying of venue of any action, suit or proceeding arising
out of this Agreement, any related document or the transactions contemplated
hereby and thereby in the United States District Court for the Middle District
of Florida, Tampa Division located in Tampa, Florida, and hereby and thereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

20. Waiver of Jury Trial. As a specifically bargained for inducement for each of
the parties hereto to enter into this Agreement (after having the opportunity to
consult with counsel), each party hereto expressly waives the right to trial by
jury in any lawsuit or proceeding relating to or arising in any way from this
Agreement or the matters contemplated hereby.

21. Corporate Opportunity. During the Employment Period, Executive shall submit
to the Board all business, commercial and investment opportunities or offers
presented to Executive or of which Executive becomes aware which relate to any
lines of business that the Company or its Affiliates derive more than $50,000
annually of their revenue from or with respect to which the Company and its
Affiliates have made a significant investment (“Corporate Opportunities”).
Unless approved by the Board, Executive shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on Executive’s own behalf or on behalf
of another person or entity in or with respect to whom Executive has any
economic interest.

22. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Affiliates in any internal
investigation, any administrative, regulatory or judicial investigation or
proceeding or any dispute with a third party as reasonably requested by the
Company (including, without limitation, Executive being available to the Company
upon reasonable notice for interviews and factual investigations, appearing at
the Company’s request to give testimony without requiring service of a subpoena
or other legal process, volunteering to the Company all pertinent information
and turning over to the Company all relevant documents which are or may come
into Executive’s possession, all at times and on schedules that are reasonably
consistent with Executive’s other permitted activities and commitments). In the
event the Company requires Executive’s cooperation in accordance with this
Section, the Company shall reimburse Executive solely for reasonable travel
expenses (including lodging and meals) upon submission of receipts.

23. Interpretation. Unless the context otherwise requires, references in this
Agreement to Sections are to Sections of this Agreement.

 

14



--------------------------------------------------------------------------------

24. Indemnification and Insurance. The Company and Parent shall each indemnify
Executive to the fullest extent permitted by their respective Certificates of
Incorporation and By-Laws and the General Corporation Law of the State of
Delaware. Executive shall be entitled to indemnification and advancement of
expenses on terms no less favorable than those provided to any other officer or
director of the Company or Parent. The Company and Parent shall maintain
officers’ and directors’ liability insurance coverage for Executive while he is
employed by the Company or Parent and, at all times thereafter for the duration
of any period of limitations during which any action may be brought against
Executive, in such amounts and to the same extent as the Company and Parent
covers any other officer or director of the Company or Parent.

* * * * *

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Syniverse Technologies, Inc. By  

/s/ Tony Holcombe

Its:   Chief Executive Officer Syniverse Holdings, Inc. By  

/s/ Tony Holcombe

Its:   Chief Executive Officer By:  

/s/ Alfredo T. De Cardenas

  Alfredo T. De Cardenas

 

15